DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed February 24, 2022 in response to the Office action dated November 24, 2021. 
Claims 1, 2, 12, 13, 15, and 18 have been amended. 
Claims 1-18 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 03/03/22 have been considered by the examiner.
Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the 112 rejection of claims 1-18 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 12, 14, 16- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoaz et. al. U.S. Patent Pub No. 2003/0051099 (hereinafter Yoaz) in view of McKean et. al. US Patent Pub No. 2017/0046259 (hereinafter McKean) in IDS.
Regarding Claim 1, Yoaz teaches a memory controller comprising: a processor configured to generate commands for accessing data stored in a main memory(Fig.1, 2 Cache 242,342 Para13-14 "multi-bank memory cache 242, 342");
 a scheduling circuit configured to store the commands and output the commands according to a preset criterion(Fig.2,3, 4; Para16-17 "The scheduling unit 102 may schedule an instruction to a first pipeline such that the instruction is processed by an Address Generation Unit (AGU) 212 and ultimately by a cache access unit 232" Para19-25;31-32 "The instruction is scheduled for execution at 420 based on the predicted memory cache bank."); and a filtering circuit configured to store information on an address of the main memory corresponding to a write command among the commands (Fig.3, 4; Para16-17); and 
provide the write command to the main memory (Fig.2-4; Para15-17 "The scheduling unit 102 may schedule an instruction to a first pipeline such that the instruction is processed by an Address Generation Unit (AGU) 212 and ultimately by a cache access unit 232"Para31-32 first/second cache bank corresponds to memory).  
However, Yoaz fails to clearly specify but McKean teaches provide a response for receiving the write command to the scheduling circuit upon receiving the write command from the scheduling circuit, wherein the response for receiving the write command is sent to the scheduling circuit before the filtering circuit receives a write completion response for the write command from the main memory (Fig.1, 2, Para27-28 “the storage system 104 may provide the initiating host 102 with a transaction completion response even if the transaction has not yet written to the storage device 114” completion response corresponds to applicants response; Para37-39).
	Yoaz and McKean are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Yoaz, and incorporating the response, as taught by McKean.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by McKean (Para 3-4).
Regarding claim 3, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
	Further Yoaz teaches wherein the scheduling circuit outputs commands for different addresses among addresses of the main memory according to a sequence of the commands received from the processor (Fig.2-4; Para16-18, 31-32).  
Regarding claim 5, the combination Yoaz and McKean teaches all the limitations of the base claims as outlined above.
	Further Yoaz teaches further comprising a cache memory coupled between the scheduling circuit and the filtering circuit, wherein when data corresponding to a read command among the commands is stored in a cache line corresponding to an address of the read command, the cache memory provides the data stored in the cache line to the scheduling circuit(Fig.2,3, 4; Para16-17 "The scheduling unit 102 may schedule an instruction to a first pipeline such that the instruction is processed by an Address Generation Unit (AGU) 212 and ultimately by a cache access unit 232" Para19-25;31-32 "The instruction is scheduled for execution at 420 based on the predicted memory cache bank.").  
Regarding claim 6, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
	Further Yoaz teaches wherein when the data corresponding to the read command among the commands is absent in the cache line corresponding to the address of the read command, the cache memory transfers the read command to the filtering circuit (Fig.2,3, 4; Para16-17; 31-32).  
Regarding claim 7, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
	Further Yoaz teaches wherein the filtering circuit includes a lookup table storing the information on the address of the main memory corresponding to the write command (Fig.2, Para30-31 Table1).
Regarding claim 8, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
	Further Yoaz teaches wherein when a write completion response for the write command is received from the main memory, the filtering circuit removes the information on the address of the main memory corresponding to the write command from the lookup table (Fig.2, Para30-31 Table1 is updated as commands are executed).  
Regarding claim 9, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
	Further Yoaz teaches wherein a plurality of addresses of the main memory are mapped with one address of a cache memory in caching data from the main memory to the cache memory (Fig.2, Para30-31 Table1).  
Regarding claims 12, 14, 16-18, the combination of Yoaz and McKean teaches these claims according to the reasoning set forth in claim 1, 3, 5-8.
Claims 2, 4, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoaz in view of McKean as applied to claim 1 above, further in view of Ikeda et. al. US Patent No. 5,815,136 (hereinafter Ikeda).
Regarding claim 2, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
However, the combination fails to teach but Ikeda teaches wherein when first and second commands corresponding to a same address among addresses of the main memory are sequentially input, the scheduling circuit holds the second command without outputting the second command until a response for receiving the first command is received from the filtering circuit (Fig.14,40; C6L25-50 "With the use of two stages of holding circuits ( or latch circuits) for holding read data from the display memory" C12L30-40 "The read-modified write access is an access in which the reading and writing at the same address are continuously Performed"; C28L15-40 ").
	Yoaz, McKean, and Ikeda are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Yoaz and McKean, and incorporating the holding method, as taught by Ikeda.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Ikeda (C1L5-30).
Regarding claim 4, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
	Further, Ikeda teaches wherein when a read command for the address of the main memory corresponding to the write command is input, the filtering circuit provides the read command to the main memory after a write completion response for the write command is received from the main memory (Fig.14, 40; C6L25-50; C12L30-40 "The read-modified write access is an access in which the reading and writing at the same address are continuously Performed"; C28L15-40 ").  
Regarding claim 10, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
	Further, Ikeda teaches wherein the main memory is a dynamic random access memory (Fig.29-30;C23L50-65 “SRAM (Static Random Access Memory) is used as the memory cell 165 and a general purpose DRAM (Dynamic Random Access Memory) interface is used as the memory interface.”).  
Regarding claim 11, the combination of Yoaz and McKean teaches all the limitations of the base claims as outlined above.
Further, Ikeda teaches wherein the cache memory is a static random access memory (Fig.29-30;C23L50-65).
Response to Arguments
Applicant’s arguments with respect to claim1-18 have been considered but are moot in view of the new grounds of rejection above.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-18 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135